Exhibit 10.1





August 29, 2008



Mr. James B. Ream
Chief Executive Officer
ExpressJet Holdings, Inc.
700 North Sam Houston Parkway West, Suite 200
Houston, TX 77067


            First Amendment (this "First Amendment") to that certain Second
Amended and Restated Capacity Purchase Agreement among Continental Airlines,
Inc. ("Continental"), ExpressJet Holdings, Inc. ("Holdings"), XJT Holdings, Inc.
("XJT") and ExpressJet Airlines, Inc. ("ExpressJet" and, collectively with
Holdings and XJT, "Contractor") dated as of June 5, 2008 (the "Second Amended
and Restated CPA")



            As you are aware, Continental and Contractor are parties to the
Second Amended and Restated CPA. Continental and Contractor each desires to
amend the Second Amended and Restated CPA as specifically provided below in this
First Amendment, with such amendments to be effective as of the date of this
First Amendment:



            Section 1.        As soon as reasonably practicable, but in no event
more than ten (10) days after the date hereof, Continental shall purchase from
Contractor for the total sum of $ [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] the operating rights held by Contractor for flights
arriving and departing from Westchester County Airport at White Plains, New York
(HPN) (and no margin shall be payable in connection therewith). On or before the
date of such payment by Continental, Contractor agrees to execute a bill of sale
substantially in the form of Exhibit A hereto conveying such operating rights to
Continental.



            Section 2.        Contractor agrees that all of Contractor's CPA
Records shall be maintained in accordance with generally accepted accounting
principles consistently applied.



            Section 3.        The revised Appendix 1 to Schedule 3 attached to
this First Amendment hereby replaces in its entirety the Appendix 1 to Schedule
3 attached to the Second Amended and Restated CPA. Continental and Contractor
agree that nothing in this Section 3 or in Appendix 1 to Schedule 3 attached
hereto shall in any way (i) amend or modify the provisions of Section 2.01(b) of
the Second Amended and Restated CPA, or (ii) create or disclaim (or be deemed,
construed or implied to create or disclaim) any obligation other than as is
expressly and specifically provided for in this Section 3 (and in Appendix 1 to
Schedule 3 attached hereto).



            Section 4.        Contractor and Continental agree that Continental
is not obligated under the Second Amended and Restated CPA to pay for, with
respect to Contractor's "reorganization value in excess of amounts allocable to
identifiable assets, net", any of Contractor's write-off, depreciation,
amortization or impairment.

--------------------------------------------------------------------------------


            Section 5.        Contractor and Continental further agree that no
accelerated depreciation expense associated with capital expenditures related to
any Covered Aircraft that is recognized by Contractor due to the anticipated
removal of such Covered Aircraft from service under the Second Amended and
Restated CPA shall be chargeable to Continental under the Second Amended and
Restated CPA until such time as notice is given pursuant to Section 2.05 thereof
that such Covered Aircraft will no longer be a Covered Aircraft thereunder.



            Section 6.        Contractor agrees that Continental's obligation to
pay or reimburse Contractor for costs or expenses pursuant to Section 2.08 of
the Second Amended and Restated CPA includes only the obligation to pay
Contractor's reasonable, out-of-pocket costs or expenses, without profit.



            Section 7.        Capitalized terms not defined herein shall be
defined as provided in the Second Amended and Restated CPA. From and after the
date of this First Amendment, references in the Second Amended and Restated CPA
to "this Agreement" shall mean and refer to the Second Amended and Restated CPA
as amended by this First Amendment.  Except as specifically amended or modified
hereby, the Second Amended and Restated CPA shall remain in effect as written. 
The Second Amended and Restated CPA, as amended or modified by this First
Amendment, is hereby ratified and confirmed in all respects, and shall be deemed
to constitute the entire understanding of the parties relating to its subject
matter (and further that any prior or contemporaneous oral commitments shall
have no force or effect), and such agreement, as so amended hereby, may not be
further amended, modified or changed except by further agreement in writing
signed by the parties hereto.  This First Amendment may be executed by the
parties hereto in any number of separate counterparts, all of which shall
constitute one agreement.  All signatures need not be on one counterpart.

--------------------------------------------------------------------------------


            If Contractor is in agreement with the above, please indicate its
agreement by having an authorized representative sign below in the spaces
provided and return a signed copy of this First Amendment to the undersigned at
the address above.



Very truly yours,


CONTINENTAL AIRLINES, INC.

By:  /s/ Larry Kellner              

Name: Larry Kellner
Title:    Chairman and Chief Executive Officer

  

Agreed:

 

EXPRESSJET HOLDINGS, INC.

By:  /s/ James B. Ream                    

Name: James B. Ream
Title:    President and Chief Executive Officer

  

XJT HOLDINGS, INC.

By:  /s/ James B. Ream                    

Name: James B. Ream
Title:    President and Chief Executive Officer

  

EXPRESSJET AIRLINES, INC.

By:  /s/ James B. Ream                    

Name: James B. Ream
Title:    President and Chief Executive Officer





cc:       Continental Airlines, Inc.
            1600 Smith Street, HQSLG, Houston, Texas 77002
            Attention: General Counsel
            Telecopy No.: (713) 324-5161


            ExpressJet Holdings, Inc.
            700 North Sam Houston Parkway West, Suite 200, Houston, Texas 77067
            Attention: Vice President & General Counsel
            Telecopy No.: (832) 353-1141


--------------------------------------------------------------------------------


Appendix 1 to Schedule 3




$[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] * for each
actual block hour (which shall be the "block hour" rate referred to in Schedule
3.A.1.a of this Agreement).



* This Base Compensation Rate shall be adjusted to the extent provided pursuant
to the terms of Section 3.02 of this Agreement.



            In addition, for each calendar month beginning with the month of
September 2008 and extending through (and including) June 2009 (such period from
September 1, 2008 through June 30, 2009, being herein referred to as the "Review
Period"), Continental and Contractor, as part of the monthly flight
reconciliation process pursuant to Section 3.06(b) of this Agreement, shall
compare the number of Actual Monthly Block Hours for such calendar month with
the number of Baseline Monthly Block Hours for such calendar month, and
Continental shall pay Contractor $[CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]  for each Extra Monthly Payment Hour, if any, for such
month, provided that, in no event shall Continental be required (a) to pay an
amount greater than $ [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]  for any one month or $ [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]  in the aggregate in respect of Extra Monthly Payment
Hours during the Review Period or (b) to make any payment under this paragraph
in respect of any calendar month after the Review Period.



            After the Review Period, Contractor shall pay Continental an amount
equal to $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]  for each Aggregate Accrued Block Hour, if any, existing as of June
30, 2009, subject to the proviso at the end of this paragraph (such payment to
be made in July 2009 as part of the monthly flight reconciliation process
pursuant to Section 3.06(b) of this Agreement). In addition, during each
calendar month beginning with the month of July 2009 and extending through (and
including) the end of the Base Term or, if earlier, the date on which Contractor
has paid an aggregate amount equal to the Aggregate Extra Payments (such period
being herein referred to as the "Make-up Period"), Continental and Contractor,
as part of the monthly flight reconciliation process pursuant to Section 3.06(b)
of this Agreement, shall compare the number of Actual Monthly Block Hours for
such calendar month with the number of Baseline Monthly Block Hours for such
calendar month, and Contractor shall pay Continental $[CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]  per Make-up Payment Hour, if
any, for such month, provided that, in no event shall all such monthly payments
in the aggregate made by Contractor pursuant to this paragraph exceed the
Aggregate Extra Payments.

--------------------------------------------------------------------------------


            Solely for the purposes of calculating amounts payable under the two
preceding paragraphs of this Appendix 1 to Schedule 3, the following terms shall
have the definitions set forth below:



"Accrued Block Hours" means, for each calendar month in the Review Period for
which Actual Monthly Block Hours exceeds Baseline Monthly Block Hours, the
number of hours by which Actual Monthly Block Hours for such month exceeds
Baseline Monthly Block Hours for such month.



"Actual Monthly Block Hours" means, for each calendar month, (a) the total
actual block hours flown by Contractor pursuant to this Agreement during such
calendar month, plus (b) the total block hours that are scheduled by Continental
to be flown pursuant to a Final Monthly Schedule in accordance with this
Agreement but which are not actually flown because the flight is not operated
during such calendar month by Contractor as a result of a Controllable
Cancellation.



"Aggregate Accrued Block Hours" means the aggregate of all Accrued Block Hours
from prior months in the Review Period, less the number of Accrued Block Hours
previously applied to reduce the number of Extra Monthly Payment Hours pursuant
to the last clause in the definition thereof.



"Aggregate Extra Payments" means the aggregate amount of payments made by
Continental in respect of Extra Monthly Payment Hours during the Review Period.



"Baseline Monthly Block Hours" means the following number of block hours for
each calendar month set forth below:





For September 2008:

   

[XXX];

For October 2008:

[XXX];

For November 2008:

[XXX];

For December 2008:

[XXX];

For January 2009:

[XXX];

For February 2009:

[XXX];

For March 2009:

[XXX];

For April 2009:

[XXX];

For May 2009:

[XXX]; and

For June 2009:

[XXX];

                                               

Following June 2009,

For each July:

[XXX];

For each August:

[XXX];

For each September:

[XXX];

For each October:

[XXX];

For each November:

[XXX];

For each December:

[XXX];

For each January:

[XXX];

For each February:

[XXX];

For each March:

[XXX];

For each April:

[XXX];

For each May:

[XXX]; and

For each June:

[XXX];

--------------------------------------------------------------------------------




            Extra Monthly Payment Hours" means, at the end of each calendar
month in the Review Period in which Baseline Monthly Block Hours exceeds Actual
Monthly Block Hours, the number of hours by which Baseline Monthly Block Hours
exceeds Actual Monthly Block Hours, reduced by the number of Aggregate Accrued
Block Hours, if any,  existing at the beginning of such calendar month.



            Make-up Payment Hours" means, for each calendar month in the Make-up
Period for which Actual Monthly Block Hours exceeds Baseline Monthly Block
Hours, the number of hours by which Actual Monthly Block Hours for such month
exceeds the Baseline Monthly Block Hours for such month.



            The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms.



["XXX" REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.]

--------------------------------------------------------------------------------


Exhibit A



BILL OF SALE
For Certain Slot Assets at White Plains




            KNOW ALL MEN BY THESE PRESENTS:



            THAT for and in consideration of the sum of Three Million, Three
Hundred Fifteen Thousand, Seventy Two U.S. Dollars and Forty Six Cents (US
$[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]) and other
good and valuable consideration, the undersigned EXPRESSJET AIRLINES, INC.
(formerly Continental Express, Inc.), a Delaware corporation ("SELLER"), does as
of the date hereof, grant convey, transfer, sell, deliver and set over unto
CONTINENTAL AIRLINES, INC., a Delaware corporation ("BUYER"), and to BUYER'S
successors, transferees and assigns forever, all operating rights and
allocations from Westchester County at Westchester County Airport, White Plains,
New York ("HPN"), including any take-off and landing and enplanement and
deplanement rights, and together with any associated ramp airplane parking
rights at HPN, in each case as are related to the six slots set forth on
Schedule 1, as well as any and all other rights, titles and interests of SELLER
appertaining thereto or to any other slots at HPN held by SELLER as of the date
hereof (the "White Plains Slot Assets"); and



            THAT SELLER hereby warrants to BUYER, its successors, transferees
and assigns, that SELLER is the owner of the White Plains Slot Assets and the
White Plains Slot Assets are hereby conveyed to BUYER free and clear of all
liens, claims, charges and encumbrances of any nature whatsoever other than
liens attributable to BUYER. SELLER agrees with BUYER, its successors,
transferees and assigns, that SELLER will warrant and defend such title forever
against all claims and demands whatsoever by, through or under SELLER, but not
otherwise. SELLER shall use commercially reasonable efforts to obtain any
consent or approval at no cost to SELLER from Westchester County or any other
entity asserting jurisdiction or authority over the White Plains Slot Assets, if
necessary, to effectuate the purposes of this conveyance.



            EXCEPT FOR THE WARRANTY OF TITLE TO SELLER'S INTEREST IN THE WHITE
PLAINS SLOTS ASSETS AS SET FORTH ABOVE, SELLER EXPRESSLY DISCLAIMS, NEGATES AND
EXCLUDES ALL WARRANTIES, WHETHER STATUTORY, EXPRESS OR IMPLIED, REGARDING THE
WHITE PLAINS SLOTS ASSETS, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND BUYER ACCEPTS SELLER'S
INTEREST IN THE WHITE PLAINS SLOTS ASSETS "AS IS" AND "WITH ALL FAULTS".

--------------------------------------------------------------------------------


            Upon execution of this Bill of Sale and the payment by BUYER to
SELLER of the amount set forth above, SELLER agrees that BUYER shall have no
further obligations to SELLER in respect of the White Plains Slot Assets arising
after the date hereof under (i) that certain Indemnity Agreement dated January
15, 2008 or (ii) any capacity purchase agreement between BUYER and SELLER.



            IN WITNESS WHEREOF, the undersigned SELLER has caused this
instrument to be executed this ____ day of August, 2008.



 

                      

EXPRESSJET AIRLINES, INC..


                             

         



By: /s/ Phung Ngo-Burns                   

       

Name:  Phung Ngo-Burns
Title:  Staff Vice President
Finance and Controller
Interim CFO







Attachments: Schedule 1

--------------------------------------------------------------------------------




Schedule 1
White Plains Slot Assets




Slot Number

               

Time

            

1

0830

2

0900

3

0930

4

1330

5

1730

6

1900

--------------------------------------------------------------------------------